Citation Nr: 1145987	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-28 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for a breathing condition, to include as secondary to asbestos exposure.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to September 1994 and from June 2004 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, assigning a 30 percent rating effective June 25, 2007, and denied service connection for a headache disability, a neck condition, a skin rash, and a breathing condition.

The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed disability manifested by severe headaches.

2.  The Veteran does not have a currently diagnosed neck condition, exclusive of the already service-connected upper back strain.

3.  The Veteran does not have a currently diagnosed skin rash.

4.  The Veteran does not have a currently diagnosed breathing condition.



CONCLUSIONS OF LAW

1.  The contended headache disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 
	
2.  The contended neck condition, exclusive of the already service-connected upper back strain, was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  The contended skin rash was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The contended breathing disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (West 2002 & Supp. 2011).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2007 letter, sent prior to the initial January 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also advised the Veteran of the evidence he should send in order to demonstrate possible asbestos exposure and aid the VA in determining any possible exposure. Additionally, the July 2007 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Furthermore in March 2008, the RO sent the Veteran a letter pertaining to his claims as secondary to exposure to environmental toxins while serving in the Gulf War.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records and VA treatment records have been obtained and associated with the claims file.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Although the Veteran stated that he had been treated by two private physicians, he did not sign the authorizations to release those records.  In September 2007, the RO requested that he sign the authorizations, however, the Veteran did not respond to that request.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied VA's duty to assist in this regard.  

The Board notes that the Veteran has not been provided with a VA examination in order to determine whether his claimed headache disability, neck condition, skin rash, and breathing disability are related to his military service.  However, as will be discussed below, there is no evidence that the Veteran has a current diagnosis of these disabilities.  Specifically, he has not provided any statements regarding his headaches, neck, skin, or breathing symptomatology and the medical evidence of record is negative for any current complaints, treatment, or diagnosis referable to a headaches disability, neck condition, skin rash, or breathing disability.  Moreover, the Veteran has offered only conclusory statements regarding the incurrence of his claimed disabilities.  The Federal Circuit has held that a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  Therefore, the Board finds that there is no indication of current diagnoses, or persistent or recurrent symptoms of such disorders, may be associated with the Veteran's military service.  Thus, a remand for examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that while serving in Iraq, he suffered from severe headaches, neck problems, a skin rash, and breathing problems and that he continues to suffer from these conditions to the present day.  He also contends that these conditions, and particularly his breathing problems, may be due to inhalation of asbestos or other environmental toxins while stationed in Iraq.  He contends that while in Iraq, he was living in Iraqi quarters, without knowing what sort of toxins existed in those facilities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure. See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, including pulmonary fibrosis and lung cancer, which may occur 10 to 45 years after exposure.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and to assure that development is accomplished to ascertain whether or not there is pre-service and/or post-service evidence of occupational or other asbestos exposure. A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above. 

VA must determine whether military records demonstrate asbestos exposure during service, and, if so, determine whether there is a relationship between that exposure and the claimed disease.  See also VAOPGCPREC 4-2000 (Apr. 13, 2000).  The diseases listed as commonly associated with asbestos exposure include mesothelioma, interstitial pulmonary fibrosis (asbestosis), lung cancer, cancer of the gastrointestinal tract, pleural effusions and fibrosis, pleural plaque, urogenital cancer, or pharyngolaryngeal cancer.  Radiographic changes indicative of asbestos exposure include interstitial pulmonary fibrosis, pleural effusions and fibrosis, pleural plaques, and mesotheliomas of pleura and peritoneum.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. 

Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, demolition of old buildings, carpentry and construction, manufacturing and servicing of friction products such as clutch facings and brake linings, manufacture and installations of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records from the Veteran's first period of active service reflect that in October 1991, the Veteran suffered from an upper respiratory infection, with headaches in the frontal area.  Service treatment records from the Veteran's second period of active service reflect that in May 2005, the Veteran sustained a muscle strain to his upper back.  He injured his back while moving equipment.  In June 2005, the Veteran reported that his back was hurting and that the pain went up to his neck at times.  In October 2005, the Veteran injured his left shoulder when he slung his machine gun across his shoulder.  He denied having any neck symptoms. 

On a December 2005 post-deployment questionnaire, the Veteran stated that he had experienced headaches while in service.  When reviewing the service treatment records from both periods of service, there is no other indication that the Veteran sustained injuries or had any other symptoms relating to his neck, headaches, his skin, or trouble breathing.

Post-service VA treatment records reflect that in July 2007, the Veteran reported having pain in his neck, back, left shoulder, and right elbow.  The assessment was pain in multiple joints.  The post-service records are otherwise negative for any indication of disease or disability related to the Veteran's neck, having headaches, a skin problem, or breathing problems.  The Veteran has not submitted any further record showing the presence of these conditions.

In this case, while the Veteran is competent to describe having headaches, a neck condition, a skin rash, and breathing trouble during service, post-service treatment records are negative for any complaints, treatment, or diagnoses referable to a headache disability, a neck condition, a skin rash, or a breathing condition.  In this regard, the Board notes that on multiple VA medical visits in 2007, the Veteran denied having any complaints or symptoms related to headaches, a skin rash, or breathing trouble, and physical examination of those areas was negative for any abnormality or disability.  With regard to his claimed neck condition, although the records demonstrate that the Veteran complained of neck pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Furthermore, the Veteran was already granted service connection for an upper back strain in January 2008, and he has not stated how his current neck condition differs from the disability for which he is already in receipt of service connection.  There is no other neck diagnosis to suggest that he suffers from a neck disability apart from the upper back strain.

Moreover, the Veteran has merely stated that he has headaches, a skin rash, a neck condition, and a breathing problem.  He has not offered any description of his headache, skin, neck, or respiratory symptomatology.  Furthermore, in seeking medical treatment, the Veteran has not described any complaints or symptoms referable to such symptomatology other than that which was described above and relating to his neck pain.  In this regard, the absence of any complaints referable to headaches, a neck disability other than an upper back strain, a skin condition, or a breathing condition in the Veteran's post-service treatment records is especially probative because, in seeking medical care, an individual has a strong motive to truthfully state his complaints so as to receive proper care.  See generally Fed.R.Evid. 803 (medical diagnosis or treatment exception to the hearsay rule); see also United States v. Narciso, 466 F.Supp. 252 (D.C. Mich.1977) (stating that the rationale of the "medical diagnosis or treatment exception" to the hearsay rule is that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

Therefore, while the Veteran is credible to state that he had headaches, a neck condition, a skin rash, and breathing trouble during his military service, there is no evidence of a current diagnosis of any of these disabilities.  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Accordingly, the Veteran's claims of entitlement to service connection for a headache disability, a neck condition, a skin rash, or a breathing condition must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 


ORDER

Service connection for a headache disability is denied.

Service connection for a neck condition is denied.

Service connection for a skin rash is denied.

Service connection for a breathing condition, to include as secondary to asbestos exposure, is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating for PTSD so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board finds that a remand for an additional VA examination is needed.  The Veteran was last afforded a VA examination for PTSD in August 2007.  In November 2011, the Veteran's representative argued that the examination is too old to decide the Veteran's claim.  The Board notes that VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there may have been a significant change in the Veteran's service-connected PTSD since the 2007 examination that could have a significant effect on the rating assigned, a new examination is in order. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for an increased rating for PTSD.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for a psychiatric examination to determine the current severity of his service-connected PTSD.  The examiner should review the claims folder and should note that review in the report.  All signs and symptoms of the service-connected PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's psychiatric disorder on his occupational and social functioning, and specifically opine as to whether the Veteran's PTSD renders him unemployable.  The rationale for all opinions must be explained in detail. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for an increased rating for PTSD should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


